             Case 1:20-cv-00997-DAD-EPG Document 36 Filed 08/10/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   JOSE MIGUEL DE LA CRUZ,                                        Case No. 1:20-cv-00997-DAD-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   OSCAR GALLOWAY, et al.,
13                    Defendant(s).
14
15            Jose Miguel Da Le Cruz (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On May 17, 2021, the Court issued an order requiring the parties to file scheduling and
18   discovery statements. (ECF No. 26). The parties have now filed their statements. (ECF Nos.
19   27 & 33).
20            The Court has reviewed this case and the parties’ statements. In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,1 the Court will direct that certain
22   documents that are central to the dispute be promptly produced.2
23
24             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508-09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
25   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
26   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
27             2
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                                1
            Case 1:20-cv-00997-DAD-EPG Document 36 Filed 08/10/21 Page 2 of 3



 1            Accordingly, IT IS ORDERED that:
 2                1. Each party has sixty days from the date of service of this order to serve opposing
 3                     parties, or their counsel, if represented, with copies of the following documents
 4                     and/or evidence that they have in their possession, custody, or control, to the
 5                     extent the parties have not already done so:3
 6                         a. Documents and/or evidence in Plaintiff’s Unit Health Record that are
 7                              related to the condition at issue in the case, including, but not limited to
 8                              audiometry testing of Plaintiff, interviews with Plaintiff conducted in
 9                              connection with Health Care Appeals, Requests for Services, and notes
10                              concerning Requests for Services.
11                         b. Plaintiff’s CDCR form 1824 Reasonable Accommodation Request Log
12                              Number CSPC-19-1382.
13                         c. Reasonable Accommodation Panel Response, dated February 28, 2019.
14                         d. Health Care Grievance Log Number COR HC 19000346, and the
15                              Institutional and Headquarters Responses to this grievance.
16                2. If any party obtains documents and/or other evidence described above later in
17                     the case from a third party, that party shall provide all other parties with copies
18                     of the documents and/or evidence within thirty days.
19                3. Parties do not need to produce documents or evidence that they have already
20                     produced.
21                4. Parties do not need to produce documents or evidence that were provided to
22                     them by the opposing party.
23                5. Parties may object to producing any of the above-listed documents and/or
24                     evidence. Objections shall be filed with the Court and served on all other parties
25                     within sixty days from the date of service of this order (or within thirty days of
26                     receiving additional documents and/or evidence). The objection should include
27
              3
               Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
28   defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.

                                                              2
          Case 1:20-cv-00997-DAD-EPG Document 36 Filed 08/10/21 Page 3 of 3



 1              the basis for not providing the documents and/or evidence. If Defendant(s)
 2              object based on the official information privilege, Defendant(s) shall follow the
 3              procedures described in the Court’s scheduling order.
 4              If a party files an objection, all other parties have fourteen days from the date the
 5              objection is filed to file a response. If any party files a response to an objection,
 6              the Court will issue a ruling on the objection.
 7
     IT IS SO ORDERED.
 8
 9
       Dated:   August 10, 2021                             /s/
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
